  Case 15-28602         Doc 32     Filed 12/04/18 Entered 12/04/18 12:55:27              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-28602
         CATHY A ROMAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/21/2015.

         2) The plan was confirmed on 10/21/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/07/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,350.00.

         10) Amount of unsecured claims discharged without payment: $22,581.52.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-28602        Doc 32       Filed 12/04/18 Entered 12/04/18 12:55:27                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,380.83
       Less amount refunded to debtor                             $80.77

NET RECEIPTS:                                                                                     $6,300.06


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $282.06
    Other                                                                   $280.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,562.06

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
America's Fi                     Unsecured           0.00           NA              NA            0.00       0.00
America's Fi                     Unsecured           0.00           NA              NA            0.00       0.00
America's Fi                     Unsecured           0.00           NA              NA            0.00       0.00
America's Fi                     Unsecured           0.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured         786.00        281.65          281.65          37.51       0.00
AMERICASH LOANS LLC              Unsecured            NA         397.19          397.19          52.90       0.00
CHICAGO ACCEPTANCE               Unsecured      5,432.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,000.00       6,963.33        6,963.33        927.41        0.00
Comcast                          Unsecured         365.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         400.00        529.00          529.00          70.45       0.00
FAMSA INC                        Unsecured           0.00           NA              NA            0.00       0.00
GLENDALE HEIGHTS POLICE DEPT     Unsecured         100.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured           0.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         372.00        372.05          372.05          49.55       0.00
MEDICAL BUSINESS BUREAU          Unsecured         638.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         383.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         383.00           NA              NA            0.00       0.00
NATIONWIDE ACCEPTANCE            Unsecured      1,132.00       1,001.28        1,001.28        133.36        0.00
NATIONWIDE ACCEPTANCE            Unsecured           0.00           NA              NA            0.00       0.00
NATIONWIDE LOANS                 Unsecured      1,132.00            NA              NA            0.00       0.00
NATIONWIDE LOANS                 Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS                      Unsecured         231.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         271.00        501.32          501.32          66.77       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured          83.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA              NA            0.00       0.00
RUSH UNIVERSITY MED              Unsecured         196.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured           0.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured           0.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         285.00      3,003.70        3,003.70        400.05        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-28602      Doc 32     Filed 12/04/18 Entered 12/04/18 12:55:27                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim        Claim         Principal       Int.
Name                            Class    Scheduled      Asserted     Allowed          Paid          Paid
ST IL TOLLWAY AUTHORITY      Unsecured         214.00           NA             NA           0.00        0.00
SWEDISH COVENANT HOSPITAL    Unsecured      1,086.00            NA             NA           0.00        0.00
SWEDISH COVENANT HOSPITAL    Unsecured         302.00           NA             NA           0.00        0.00
US CELLULAR                  Unsecured         725.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00               $0.00
      Mortgage Arrearage                                  $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
      All Other Secured                                   $0.00                 $0.00               $0.00
TOTAL SECURED:                                            $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                 $0.00               $0.00
       Domestic Support Ongoing                           $0.00                 $0.00               $0.00
       All Other Priority                                 $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $13,049.52          $1,738.00                   $0.00


Disbursements:

       Expenses of Administration                          $4,562.06
       Disbursements to Creditors                          $1,738.00

TOTAL DISBURSEMENTS :                                                                       $6,300.06




UST Form 101-13-FR-S (09/01/2009)
  Case 15-28602         Doc 32      Filed 12/04/18 Entered 12/04/18 12:55:27                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
